DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,263,829, granted on parent application 16/825,444. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards methods and systems for color-based data encoding image data and minimizing color error, and obviate the presently filed claim limitations. 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,599,937, granted on parent application 15/865,100. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards methods and systems for color-based data encoding image data, and obviate the presently filed claim limitations. 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,270,936, granted on parent application 15/605,878. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards methods and systems for color-based data encoding image data and minimizing color error and obviate the presently filed claim limitations. 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,380,186, granted on parent application 14/616,686. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards methods and systems for color-based data encoding image data, and obviate the presently filed claim limitations. 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Application 14/932,645. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards methods and systems for color-based data encoding image data, and obviate the presently filed claim limitations.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten to overcome the rejection(s) for double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art fails to teach the product of Claim 1, which specifically comprises the following features in combination with other recited limitations:
-; 1. A substrate comprising: a first printed area, the first printed area comprising a combination of i) data representing a first color (S1), and ii) data representing a second color (S2), in which encoded information is provided on said substrate through modulation of the data representing the second color (S2) with max (positive) and min (negative) tweaks; in which the combination has been optimized by: determining a color error between data representing third color data (S3) and a combination of S1 and S2, determining an information modulating error associated with the max and min tweaks; and finalizing the combination of S1 and S2, including minimizing the color error and minimizing the information modulating error; and a second printed area including a barcode; a third printed area including text information printed thereon.
As these limitations were in claim 1, and claims 2-7 are dependent upon claim 1, and encompass the limitations specified in claim 1, thereby making them allowable subject matter as well. 

The prior art fails to teach the system of Claim 8, which specifically comprises the following features in combination with other recited limitations:
-; 8. An image processing system for generating a design for a substrate comprising: memory storing data representing a first color (S1); one or more multi-core processors configured for: minimizing: i) a color match error between (S1) and a combination of data representing second color data (S2) and data representing third color data (S3), the combination including auxiliary encoded information in (S3), and ii) an information modulating error associated with modulations of (S3) that carry the auxiliary encoded information, said minimizing being constrained by a spectral component associated with an anticipated information detector, obtaining color percentage values associated with at least (S3) and a signal strength value for regulating the modulations; an output configured for outputting the color percentage values and signal strength value; a signal encoder configured for encoding a signal in the design using the color percentage values and signal strength value, said signal encoder generating an encoded design; and a signal detector configured for determining signal robustness associated with the encoded design.
As these limitations were in claim 8, and claims 9-12 are dependent upon claim 8, and encompass the limitations specified in claim 8, thereby making them allowable subject matter as well. 

The prior art fails to teach the system of Claim 13, which specifically comprises the following features in combination with other recited limitations:
-; 13. An image processing method comprising: obtaining color data representing a spot color ink; obtaining data representing a process color ink tint, the process color ink tint including at least a Cyan (C) component, a Magenta (M) component and a Yellow component (Y); determining an overprinting of the process ink tint with the color data; decomposing the process ink tint into a maximum signal tweak and a minimum signal tweak, each of the maximum signal tweak and the minimum signal tweak having a Cyan (C) component, a Magenta (M) component and a Yellow component (Y); minimizing a color error metric of the overprinting relative to the data representing the spot color ink; optimizing the maximum signal tweak and the minimum signal tweak according to at least a spectral dependency, in which said optimizing comprises determining color weights and a global signal strength; transforming the process color ink tint with the maximum signal tweak and the minimum signal tweak to represent an information signal, the color weights for application to the process color tint, and the global signal strength for application to the maximum signal tweak and the minimum signal tweak, said transforming yielding a transformed process color ink tint; determining a robustness associated with the transformed process color ink tint; outputting the transformed process color ink tint for overprinting with the color data.
As these limitations were in claim 13, and claims 14-17 are dependent upon claim 13, and encompass the limitations specified in claim 13, thereby making them allowable subject matter as well. 

	Some closely related prior art references are listed previously in the parent application 14/616,686, now US Patent 9,380,186 B2 and US Application 15/194324, now US Patent 9,864,919 B2: Brunk et al. (US Patent 6,993,149 B2), hereby referred to as “Brunk”, Boles et al. (US PGPub US 2013/0329006 A1), hereby referred to as “Boles”, Holub (US Patent 6,157,735), and the references cited in form PTO-1449.  None of the references teach the methods recited in claims 4 or 13, or the system recited in claim 13.  Especially, Brunk is the most relevant reference, as it is also directed towards methods and systems for digital watermarking spot color image data by embedding the watermark into the CMY components and halftone-screening the spot color with the watermarked components to yield an original intensity percentage. It is relevant to the field of endeavor and shares a common assignee with respect to the instant application. However, applicant's amendments to further narrow the scope of the claim to include inventive concepts that improve upon the teachings of the prior art overcomes the use of Brunk as an anticipatory reference. Specifically amendments to claims 5 and 13 with respect to factoring in two error components of both a color error and an information modulating error, and amendments to claim 4 for a color error and a weighted optimization of the maximum signal tweak and the minimum signal tweak according to a spectral dependency are not taught by Brunk's disclosure. Boles was previously used in combination with Brunk with respect to the use of coordinated pulsed color-specific illumination to aid in the signal detection and recognition in order to facilitate signal extraction. However, Boles also does not mention the determination of an error metric in the embedment or extraction process for watermark or signal detection. An updated search was performed with respect to the amended claim concepts, and examiner determined Holub to be the most pertinent prior art, as it is also directed towards controlling color reproduction of image data and teaches the use of color transform and the determination of a color error metric. However, Holub still fails to teach the determination of an information modulating error, or a weighted optimization of the maximum signal tweak and the minimum signal tweak according to a spectral dependency. As all of the claims are dependent upon these amended limitations, the prior art fails to teach the claimed invention, alone or in combination, and as such is considered to be allowable subject matter.
Claims 2-7, 9-12, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

December 15, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662